          Case 1:18-cr-00032-DLF Document 294 Filed 01/08/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

               v.
                                              Crim. No. 18-CR-32-2 (DLF)
 CONCORD MANAGEMENT AND
 CONSULTING LLC,

                Defendant.


               UNOPPOSED MOTION FOR A 7-DAY EXTENSION OF TIME
                IN WHICH TO FILE RESPONSE TO MOTION TO QUASH

        The United States of America, by and through undersigned counsel, respectfully requests

a 7-day extension of time in which to file its response to Concord’s motion to quash the trial

subpoena to Concord requested by the government, to January 20, 2020. Concord does not oppose

this motion.

        1. On December 3, 2019, the government filed a motion asking the Court to issue a trial

subpoena to Concord. Doc. 267. On December 9, Concord filed a response opposing the motion.

Doc. 273. In addition to arguing that the requested subpoena is inconsistent with Federal Rule of

Criminal Procedure 17, Concord argued that this Court lacks authority to issue a subpoena to

Concord and also urged that the request raised certain further “complexities,” id. at 8, including

that the subpoena may force to Concord to violate Russian law. Concord noted several Russian

statutes that would “arguably” be violated, id. at 8, 9, but provided little basis for why those statutes

could be at issue here.

        2. On December 12, 2019, the Court held a hearing on the motion and stated it would allow

Concord to a file a motion to quash providing additional detail on its Russian-law argument. The
         Case 1:18-cr-00032-DLF Document 294 Filed 01/08/20 Page 2 of 3



Court permitted Concord until December 20 to file that motion, with the government’s response

to be due December 30, and any reply filed by January 3. 12/12/19 Minute Order.

       3. On December 18, 2019, Concord moved for a 14-day extension to file its motion, as

well as to lengthen the amount of time to file its reply to 7 days. Doc. 283, at 304. The Court

granted the motion the same day, 12/18/19 Minute Order.

       4. On January 3, 2020, Concord filed its motion to quash. Doc. 287. The motion spans 45

pages and is accompanied by nearly 150 pages of exhibits, some of which are Concord’s own

translations of Russian-language sources . Under the current schedule, the government’s response

is due on January 13, and any reply is due January 20. Id.

       5. The government respectfully requests a 7-day extension of time in which to file its

response to Concord’s motion to quash the trial subpoena to Concord requested by the government,

to January 20, 2020. The requested 7-day extension is necessary to ensure adequate time for the

government to prepare and file its response. Concord’s motion raised a number of issues

concerning Russian law and the Russian legal system. In particular, Concord relies on at least five

different provisions of Russian law, some of which were not cited in its prior filing; Concord now

relies heavily on a number of secondary sources, some of which were written in Russian; Concord

now bases some of its arguments on claims about the Russia-U.S. mutual legal assistance treaty;

and Concord makes various assertions about the risk of prosecution based on a number of

individual examples of Russian prosecutions. In order to address these issues and provide the

Court with an appropriate and informed response, the government needs to consult with

appropriate experts.

       6. The government recognizes that this Court has multiple hearings and conferences in this

case scheduled during January and February, but that the Court may have intended to hear



                                                2
         Case 1:18-cr-00032-DLF Document 294 Filed 01/08/20 Page 3 of 3



argument on this particular motion at the January 24 hearing. Unless the Court were inclined to

shorten Concord’s time to file a reply (which the government is not requesting), the briefing on

this motion would be complete after that hearing. If the Court preserved Concord’s 7-day period

to file a reply, that would mean that the briefing would be complete by January 27.

       In light of Concord’s two-week extension and its decision to rely on new legal provisions

and many new Russian-language sources, the government respectfully submits that the Court and

parties would be better served if the government had the additional 7 days needed to engage in

necessary consultation, even if that means not being able to argue this motion on January 24. The

government stands ready to present argument on any other date in January or February that is

convenient for the Court.

       7. The government has contacted counsel for Concord, which represents that Concord does

not oppose this motion.

                                        CONCLUSION

       For the foregoing reasons, the government respectfully requests a 7-day extension of time

in which to file its response to Concord’s motion to quash the trial subpoena to Concord requested

by the government, to January 20.

                                     Respectfully submitted,


JOHN C. DEMERS                                              JESSIE K. LIU
Assistant Attorney General for National Security            United States Attorney

By: /s/                                                     By: /s/
Heather N. Alpino                                           Luke Jones
U.S. Department of Justice                                  Kathryn Rakoczy
National Security Division                                  Jonathan Kravis
950 Pennsylvania Ave. NW                                    555 Fourth Street NW
Washington, D.C. 20530                                      Washington, D.C. 20530
Telephone: (202) 514-2000                                   Telephone: (202) 252-6886


                                                3
